On February 25, 1997, it was the judgment of the Court that the defendant Roger Dean Spotted Eagle is hereby sentenced to a term of five (5) years in the Montana State Prison for the offense of Persons Under the Influence of Alcohol or Drugs (Fourth Offense), a felony. That, however, three (3) years of defendant’s sentence is hereby suspended on terms and conditions as stated in the February 25, 1997 judgment. The defendant shall receive credit for nineteen (19) days time already served in the Sanders County Jail as of the date of this Judgment.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further aclvised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition for review of sentence shall be dismissed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips